Title: From Thomas Jefferson to Mary Barclay, 30 July 1788
From: Jefferson, Thomas
To: Barclay, Mary


          
            
              Dear Madam
            
            Paris July 30. 1788.
          
          I have just recieved a letter from Mr. Barclay and another from Mr. Bondfeild by which I find it probable you will be setting out immediately for America. I am to dine at Chatoux tomorrow, and will do myself the honour of waiting on you either in the forenoon, or after dinner, to know whether there is any thing in which I can be serviceable to you before your departure. Should Mr. Barclay’s remitances not answer as fully as he expected, be so good as to calculate what may be wanting, and to count on every assistance in my power. I have the honour to be with very sincere esteem Dear Madam Your most obedt. humble servt.,
          
            
              Th: Jefferson
            
          
        